On October 18, 2013, this court suspended the petitioner, Susan L. Bowman, from the practice of law in Kansas for a period of 12 months. See In re Bowman, 298 Kan. 231, 310 P. 3d 1054 (2013). The court further ordered that the petitioner undergo a hearing, pursuant to Supreme Court Rule 219 (2015 Kan. Ct. R. Annot. 403), prior to consideration of a petition for reinstatement.
On January 21,2015, petitioner filed a motion for reinstatement. On April 28, 2015, the court referred the petition to the Disciplin-aiy Administrator for investigation and hearing. On August 13, 2015, a hearing panel of the Kansas Board for Discipline of Attorneys conducted a hearing to consider the petitioners petition for reinstatement.
On August 18,2015, the hearing panel filed its report setting out the circumstances leading to the petitioners suspension, a summary of the evidence presented, and its findings and recommendations. The panel unanimously recommended that the petitioners petition for reinstatement of her license to practice law in Kansas-be granted, subject to certain terms and conditions detailed in the report.
The court, after carefully considering the record, accepts the findings and recommendations of the hearing panel and grants the petitioners petition for reinstatement of her license to practice law in Kansas, subject to compliance with the terms and conditions detailed in the hearing panels report.
It Is Therefore Ordered that die petitioner be reinstated to the practice of law in Kansas conditioned upon her compliance with the annual continuing legal education requirements and upon her payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission and subject to the terms and conditions detailed in the hearing panel’s report. Upon proof provided to the Clerk of the Appellate *382Courts that the petitioner has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter the petitioners name upon the roster of attorneys engaged in the practice of law in Kansas.
Effective this 24th day of November, 2015.
It Is Further Ordered that this order be published in the official Kansas Reports and that the costs herein be assessed to the petitioner.
It Is So Ordered.